DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/504,362 dated 2 June 2022, responding to the 3 March 2022 Office Action provided in the rejection of claims 1-10, wherein claims 1-4, 6, and 8-9 have been amended, claim 7 has been canceled, and new claims 11-12 have been added.
Claims 1-6 and 8-12 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
In light of Applicant’s arguments and the amendments to the claims, the prior art rejection of claim 6 as presented in the previous Office action has been withdrawn.
In light of Applicant’s arguments and the amendments to the claims, the objection to claims 1 and 6 as presented in the previous Office action has been withdrawn.
Applicant’s arguments regarding the prior art rejection of claim 1 is considered moot in light of the new grounds of rejection.

Allowable Subject Matter
Claim 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in claims 6 and 8-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van Eijndhoven et al. (U.S. 2005/0015637) (Hereinafter Van Eijndhoven) in view of Mandre, Sateesh (U.S. 2012/0233610) (Hereinafter Mandre), and further in view of Ma et al. (U.S. 2015/0269205) (Hereinafter Ma – art made of record). 
As per claim 1, Van Eijndhoven discloses a data processing method comprising:
executing instructions of at least one application of a client via system software on a hardware computing system that includes at least one CPU and at least one coprocessor, said application including instructions to be executed on the at least one coprocessor (see for example Van Eijndhoven, this limitation is disclosed such that there is a system with a first processor and a plurality of coprocessors, together executing an application, wherein tasks of the application are mapped onto and executed by a respective single coprocessor; paragraphs [0005]-[0006]); 
establishing a unified memory address space between the client and the hardware computing system, for memory associated with the client and memory associated with the at least one coprocessor (see for example Van Eijndhoven, this limitation is disclosed such that a first processor an coprocessors use a common shared memory; paragraphs [0005]-[0006], [0034]; Abstract);
synchronizing memory associated with the client and memory associated with the at least one coprocessor (see for example Van Eijndhoven this limitation is disclosed such that processor synchronization occurs, synchronizing shared memory between the processors; Abstract).
Van Eijndhoven does not explicitly teach using a virtualization layer that runs on the hardware computing system; and establishing and synchronizing memory.
However, Mandre discloses using a virtualization layer that runs on the hardware computing system; and establishing and synchronizing memory (see for example Mandre, this limitation is disclosed such that a virtualization layer runs on a computer system and includes a shared kernel [memory] address space, maintaining synchronization; paragraph [0033]).
Van Eijndhoven in view of Mandre is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Van Eijndhoven by using a virtualization layer as taught by Mandre because it would enhance the teaching of Van Eijndhoven with an effective means of managing address space of virtual processes (as suggested by Mandre, see for example paragraph [0033]).
Although Van Eijndhoven in view of Mandre discloses synchronizing memory associated with the client and memory associated with the at least one coprocessor, Van Eijndhoven in view of Mandre does not explicitly teach synchronizing a first memory and a second memory that is different from the first memory, wherein the first memory is associated with a client and the second memory is associated with at least one coprocessor.
However, Ma discloses synchronizing a first memory and a second memory that is different from the first memory, wherein the first memory is associated with a client and the second memory is associated with at least one coprocessor (see for example Ma, this limitation is disclosed such that there is a system wherein there is a computer system (i.e. client) with memory (i.e. first memory…associated with a client) and a GPU (i.e. coprocessor) with its own global memory (i.e. second memory that is different from the first memory…associated with at least one coprocessor); paragraph [0095]. Synchronization occurs between the computer system memory and the GPU global memory; paragraphs [0096], [0109], [0121]).
Van Eijndhoven in view of Mandre is analogous art with Ma because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Van Eijndhoven in view of Mandre by synchronizing system and GPU (coprocessor) memory as taught by Ma because it would enhance the teaching of Van Eijndhoven in view of Ma with an effective means of ensuring memory is consistent (as suggested by Ma, see for example paragraph [0109]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196